



EXHIBIT 10.1


SUBORDINATION AND INTERCREDITOR AGREEMENT


THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (as amended, restated,
supplemented or otherwise modified, this “Agreement”) is entered into as of this
June 6, 2017, by and among (i) Dominion Capital LLC (the “Senior Creditor”),
(ii) Rochon Capital Partners, Ltd., a Texas limited partnership (the
“Subordinated Creditor”), and (iii) JRjr33, Inc. (f/k/a CVSL Inc.), a Florida
corporation (the “Company”).


R E C I T A L S


A.    On November 20, 2015, the Senior Creditor entered into that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
November 20, 2015, by and among the Company, and the investors listed on the
Schedule of Buyers attached thereto (individually, a “Buyer” and collectively,
the “Buyers”), whereby the Senior Creditor (as a Buyer) purchased at the Closing
(as defined in the Securities Purchase Agreement) a senior secured convertible
note with an initial principal amount $4,000,000 (the “Original Note”) all in
accordance with that certain Senior Secured Convertible Note agreement issued by
Company and dated as of November 20, 2015 (the “Senior Secured Convertible Note
Agreement”).


B.    On or about the date hereof, the Senior Creditor and the Subordinated
Creditor have entered into that certain Securities Purchase Agreement (the
“Assignment Agreement”), dated as of June 6, 2017, whereby, subject to the
satisfaction of the conditions to closing set forth therein, the Senior Creditor
(i) in accordance with Section 19 of the Senior Secured Convertible Note
Agreement, has caused the Original Note to be surrendered to the Company and has
caused the Company to issue two (2) new notes in exchange therefor, the first
being in the aggregate principal amount of $1,000,000 (the “Purchased Note”) and
the second being in the aggregate principal amount of $2,400,000 (the “Remaining
Note”), (ii) has agreed to sell to the Subordinated Creditor, and the
Subordinated Creditor has agreed to purchase, the Purchased Note and (iii) has
agreed to assign to the Subordinated Creditor, and the Subordinated Creditor has
agreed to assume, its rights as a holder of the Purchased Note pursuant to the
Securities Purchase Agreement (other than any rights pursuant to Section 4(o) of
the Securities Purchase Agreement, which was not assigned to the Subordinated
Creditor) (collectively, the “Sale and Assignment”). Capitalized terms used but
not defined herein shall have the meanings set forth in the Assignment
Agreement.


C.    As an inducement to and as one of the conditions precedent to the
agreement of the Senior Creditor to consummate the transactions contemplated by
the Assignment Agreement, the Senior Creditor have required the execution and
delivery of this Agreement by the Subordinated Creditor and the Company in order
to set forth the relative rights and priorities of the Senior Creditor and the
Subordinated Creditor under the Transaction Documents (as defined below).


NOW, THEREFORE, in order to induce the Senior Creditor to consummate the
transactions contemplated by the Assignment Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:


1.    Definitions. The following terms shall have the following meanings in this
Agreement:


“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time and any successor statute and all rules and regulations promulgated
thereunder.


“Distribution” means, with respect to any indebtedness or obligation: (a) any
payment or distribution by any Person of cash, securities or other property, by
set-off or otherwise, on account of such indebtedness or obligation; (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person; or (c) the granting of any lien or security interest to or for the
benefit of the holders of such indebtedness or obligation in or upon any
property of any Person.


“Enforcement Action” shall mean: (a) to take from or for the account of the
Company or any guarantor of the Subordinated Debt, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by the Company or any such guarantor with respect to the Subordinated Debt; (b)
to sue for payment of, or to initiate or participate with others in any suit,
action or proceeding against the Company or any such guarantor to (i) enforce
payment of or to collect the whole or any part of the Subordinated Debt or (ii)
commence judicial enforcement of any of the rights and remedies under the
Subordinated Debt Documents or applicable law with respect to the Subordinated
Debt; (c) to accelerate the Subordinated Debt; (d) to exercise any put option or
to cause the Company or any such guarantor to honor any redemption or mandatory
prepayment obligation under any Transaction Documents; (e) to notify account
debtors or directly collect accounts receivable or other payment rights of the
Company or any such





--------------------------------------------------------------------------------





guarantor; or (f) take any action under the provisions of any state or federal
law, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of the Company or any such
guarantor.


“Paid in Full” of “Payment in Full” means that: (a) all Senior Debt has been
indefeasibly paid in full in cash or converted to shares of Common Stock
pursuant to the terms of the Remaining Note (in each case, other than contingent
indemnification obligations for which no claim yet has been asserted in
writing); (b) all commitments to lend or purchase any Notes under the
Transaction Documents have been terminated and no Person has any further right
to obtain loans or other extensions of credit under the Transaction Documents;
and (c) any costs, expenses and contingent indemnification obligations which are
not yet due and payable but with respect to which a claim is pending or may
reasonably be expected to be asserted under the Transaction Documents have been
paid in full in cash.


“Permitted Refinancing” shall mean any refinancing of the Senior Debt under the
Transaction Documents, provided that the financing documentation entered into by
the Company in connection with such Permitted Refinancing constitutes Permitted
Refinancing Senior Debt Documents.


“Permitted Refinancing Senior Debt Documents” shall mean any financing
documentation which replaces the Transaction Documents and pursuant to which the
Senior Debt under the Transaction Documents is refinanced, as such financing
documentation may be amended, supplemented or otherwise modified from time to
time in accordance with the terms of this Agreement.


“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.


“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.


“Transaction Documents” shall mean the Assignment Agreement, Securities Purchase
Agreement, and the other Transaction Documents and all other agreements,
documents and instruments executed from time to time in connection therewith, as
the same may be amended, supplemented or otherwise modified from time to time
subject to the terms of this Agreement.


“Senior Covenant Default” shall mean any “Event of Default” (other than a Senior
Payment Default) under the Transaction Documents, or any condition or event
that, after notice or lapse of time or both, would constitute such an Event of
Default (other than a Senior Payment Default) if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.


“Senior Creditor” shall mean the holders of the Senior Debt from time to time
party to the Assignment Agreement.


“Senior Debt” shall mean all obligations, liabilities and indebtedness of every
nature of the Company or any guarantor from time to time owed to the Senior
Creditor under the Transaction Documents, including, without limitation, the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding under
the Bankruptcy Code together with (a) any amendments, modifications, renewals or
extensions thereof to the extent in accordance with the terms of this Agreement
and (b) any interest accruing thereon after the commencement of a Proceeding,
without regard to whether or not such interest is an allowed claim.


“Senior Default” shall mean any Senior Payment Default or Senior Covenant
Default.


“Senior Default Notice” shall mean a written notice from the Senior Creditor
pursuant to which the Subordinated Creditor are notified of the occurrence of a
Senior Default, which notice incorporates a reasonably detailed description of
such Senior Default.


“Senior Payment Default” shall mean any “Event of Default” under the Transaction
Documents resulting from the failure of the Company to pay to the Senior
Creditor, on a timely basis, any principal, interest, fees or other obligations





--------------------------------------------------------------------------------





under the Transaction Documents, including, without limitation, any default in
payment of Senior Debt after acceleration thereof or the delivery of any
Redemption Notice (as defined in the Remaining Note) with respect thereto.


“Subordinated Debt” shall mean all of the obligations of the Company or any
guarantor to the Subordinated Creditor evidenced by or incurred pursuant to the
Purchased Note or any other Transaction Document.


“Subordinated Debt Default” shall mean a default in the payment of the
Subordinated Debt or in the performance of any term, covenant or condition
contained in the Transaction Documents (other than the Remaining Note) or any
other occurrence permitting the Subordinated Creditor to accelerate the payment
of, put or cause the redemption of all or any portion of the Subordinated Debt
or any Transaction Documents.


“Subordinated Debt Default Notice” shall mean a written notice from the
Subordinated Creditor or the Company to the Senior Creditor pursuant to which
the Senior Creditor are notified of the occurrence of a Subordinated Debt
Default, which notice incorporates a reasonably detailed description of such
Subordinated Debt Default.


2.
Subordination.



2.1    Subordination of Subordinated Debt to Senior Debt. The Company covenants
and agrees, and the Subordinated Creditor by its execution of the Transaction
Documents and the acceptance of the Purchased Note (whether upon original issue
or upon transfer or assignment) likewise covenants and agrees, notwithstanding
anything to the contrary contained in any of the Transaction Documents, that the
payment of any and all of the Subordinated Debt shall be subordinate and subject
in right and time of payment, to the extent and in the manner hereinafter set
forth, to the prior Payment in Full of all Senior Debt. Each holder of Senior
Debt, whether now outstanding or hereafter created, incurred, assumed or
guaranteed, shall be deemed to have acquired Senior Debt in reliance upon the
provisions contained in this Agreement. Notwithstanding the foregoing, or
anything to the contrary contained in this Agreement, nothing herein shall
restrict the rights of the Company to issue, or a Subordinated Creditor to
accept, shares of Common Stock in satisfaction, in whole or in part, of any
obligation under any Subordinated Debt in accordance with the terms thereof in
effect as of the Closing Date.
  
2.2    Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving the Company or any Subsidiary of the Company:


(a)     All Senior Debt shall first be Paid in Full before any Distribution,
whether in cash, securities or other property, shall be made to the Subordinated
Creditor on account of any Subordinated Debt.


(b)     Any Distribution, whether in cash, securities or other property which
would otherwise, but for the terms hereof, be payable or deliverable in respect
of the Subordinated Debt shall be paid or delivered directly to the Senior
Creditor (to be applied to the outstanding amount of Senior Debt held by the
Senior Creditor) until all Senior Debt is Paid in Full. The Subordinated
Creditor irrevocably authorizes, empowers and directs any debtor, debtor in
possession, receiver, trustee, liquidator, custodian, conservator or other
Person having authority, to pay or otherwise deliver all such Distributions to
the Senior Creditor. The Subordinated Creditor also irrevocably authorizes and
empowers the Senior Creditor, in the name of Subordinated Creditor, to demand,
sue for, collect and receive any and all such Distributions.


(c)     The Subordinated Creditor agrees not to initiate, prosecute or
participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Senior Debt or any liens
and security interests securing the Senior Debt.


(d)     The Subordinated Creditor agrees that the Senior Creditor may consent to
the use of cash collateral or provide financing to the Company on such terms and
conditions and in such amounts as the Senior Creditor, in its sole discretion,
may decide. The Subordinated Creditor agrees not to object to any of the
foregoing. The Subordinated Creditor agrees that it will: (i) not seek to
provide financing to the Company in any Proceeding; (ii) support, and not object
to or oppose, any sale or other disposition of any property under Section 363 of
the Bankruptcy Code or any other provision of the Bankruptcy Code or applicable
law if the Senior Creditor have consented to such sale or disposition; and (iii)
not propose, seek and/or support confirmation of any plan to which the Senior
Creditor have not consented in writing; the Subordinated Creditor agrees to
object to and vote to reject confirmation of any plan which the Senior Creditor
have objected to and/or rejected in writing. The Subordinated Creditor waives
any claim it may now or hereafter have arising out of the Senior Creditor’
election, in any Proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or any borrowing
or grant of a security interest under Section 364 of the Bankruptcy Code by the
Company, as debtor in possession.







--------------------------------------------------------------------------------





(e)     The Subordinated Creditor hereby irrevocably authorizes, empowers and
appoints the Senior Creditor as its agent and attorney-in-fact to (i) execute,
verify, deliver and file proofs of claim in respect of the Subordinated Debt
upon the failure of the Subordinated Creditor promptly to do so prior to ten
(10) Business Days before the expiration of the time to file any such proof of
claim, and (ii) vote such claim in any such Proceeding upon the failure of the
Subordinated Creditor to do so prior to five (5) Business Days before the
expiration of the time to vote any such claim; provided, however, that no Senior
Creditor shall have any obligation to execute, verify, deliver, file and/or vote
any such proof of claim. In the event that the Senior Creditor votes any claim
in accordance with the authority granted hereby, no Subordinated Creditor shall
be entitled to change or withdraw such vote.


(f)     The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of the Senior Creditor and the Subordinated Creditor even if all or
part of the Senior Debt are subordinated, set aside, avoided, invalidated or
disallowed in connection with any such Proceeding, and this Agreement shall be
reinstated if at any time any payment of any of the Senior Debt is rescinded or
must otherwise be returned by any holder of Senior Debt or any representative of
such holder.


2.3     Subordinated Debt Payment Restrictions.


(a)    Notwithstanding the terms of the Transaction Documents, the Company
hereby agrees that it may not make, directly or indirectly, and the Subordinated
Creditor hereby agrees that it will not accept, any Distribution with respect to
the Subordinated Debt until the Senior Debt is Paid in Full.


(b)    No Senior Default shall be deemed to have been waived for purposes of
this Section 2.3 unless and until the Company shall have received a written
waiver from the Senior Creditor.


(d)    Notwithstanding any provisions to the contrary, the failure of the
Company to make any payment with respect to the Subordinated Debt by reason of
the operation of Section 2.3 shall not be construed as preventing the occurrence
of a Subordinated Debt Default under the applicable Subordinated Debt Documents.


The provisions of this Section 2.3 shall not apply to any payment with respect
to which Section 2.2 would be applicable.


2.4    Subordinated Debt Standstill Provisions. Until the Senior Debt is Paid in
Full, no Subordinated Creditor shall, without the prior written consent of the
Senior Creditor, take any Enforcement Action with respect to the Subordinated
Debt.


2.5    Incorrect Payments. If any Distribution on account of the Subordinated
Debt not permitted to be made by the Company or accepted by the Subordinated
Creditor under this Agreement is made and received by the Subordinated Creditor,
such Distribution shall not be commingled with any of the assets of the
Subordinated Creditor, shall be held in trust by the Subordinated Creditor for
the benefit of the Senior Creditor and shall be promptly paid over to the Senior
Creditor for application (pro rata against the outstanding amount of Senior Debt
held by the Senior Creditor) to the payment of the Senior Debt then remaining
unpaid, until all of the Senior Debt is Paid in Full.


2.6    [Intentionally Omitted.].


2.7    Sale, Transfer or other Disposition of Subordinated Debt.


(a)    The Subordinated Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt held by it or any
Transaction Documents: (i) without giving prior written notice of such action to
the Senior Creditor; and (ii) unless, prior to the consummation of any such
action, the transferee thereof shall execute and deliver to the Senior Creditor
an agreement substantially identical to this Agreement, providing for the
continued subordination of the Subordinated Debt to the Senior Debt as provided
herein and for the continued effectiveness of all of the rights of the Senior
Creditor arising under this Agreement.


(b)    Notwithstanding the failure of any transferee to execute or deliver an
agreement substantially identical to this Agreement, the subordination effected
hereby shall survive any sale, assignment, pledge, disposition or other transfer
of all or any portion of the Subordinated Debt, and the terms of this Agreement
shall be binding upon the successors and assigns of the Subordinated Creditor,
as provided in Section 10 hereof.


2.8    Legends. Until the termination of this Agreement in accordance with
Section 16 hereof, the Subordinated Creditor will cause to be clearly,
conspicuously and prominently inserted on the face of the Purchased Note, as
well as any renewals





--------------------------------------------------------------------------------





or replacements thereof, the following legend:


“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (the “Subordination Agreement”) dated as of June [__],
2017, by and among Dominion Capital LLC (the “Senior Creditor”), John Rochon, a
natural person (the “Subordinated Creditor”) and the Company; and each holder of
this instrument, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Subordination Agreement.”


3.    Modifications to Transaction Documents. The Transaction Documents may be
amended, restated, supplemented or otherwise modified in accordance with, and to
the extent permitted by, the terms and provisions contained in the Transaction
Documents.


4.    Waiver of Certain Rights by Subordinated Creditor. The Subordinated
Creditor hereby waives any rights it may have under applicable law to assert the
doctrine of marshaling or to otherwise require the Senior Creditor to marshal
any property of the Company or any guarantor of the Senior Debt for the benefit
of the Subordinated Creditor.


5.    Representations and Warranties.


5.1     Representations and Warranties of The Subordinated Creditor. The
Subordinated Creditor hereby represents and warrants to the Senior Creditor that
as of the date hereof: (a) the Subordinated Creditor has the legal capacity and
the power and authority to enter into, execute, deliver and carry out the terms
of this Agreement; (b) the execution of this Agreement by the Subordinated
Creditor will not violate or conflict with any material agreement binding upon
the Subordinated Creditor or any law, regulation or order or require any consent
or approval which has not been obtained; (c) this Agreement is the legal, valid
and binding obligation of the Subordinated Creditor, enforceable against the
Subordinated Creditor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles; (d) the Subordinated
Creditor is the sole owner, beneficially and of record, of the Transaction
Documents and the Subordinated Debt; and (e) the Subordinated Debt is, and at
all times prior to the termination of this Agreement shall remain, an unsecured
obligation of the Company.


5.2     Representations and Warranties of the Senior Creditor. The Senior
Creditor hereby represents and warrants to the Subordinated Creditor that as of
the date hereof: (a) the Senior Creditor is a corporation, limited liability
company, limited partnership or partnership, as applicable, duly formed and
validly existing under the laws of the state of its organization or formation;
(b) the Senior Creditor has the power and authority to enter into, execute,
deliver and carry out the terms of this Agreement, all of which have been duly
authorized by all proper and necessary action; (c) the execution of this
Agreement by the Senior Creditor will not violate or conflict with the
organizational documents of the Senior Creditor, any material agreement binding
upon the Senior Creditor or any law, regulation or order or require any consent
or approval which has not been obtained; and (d) this Agreement is the legal,
valid and binding obligation of the Senior Creditor, enforceable against the
Senior Creditor in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles.


6.    Subrogation. Until all Senior Debt is Paid in Full, the Subordinated
Creditor shall be subrogated to the rights of the Senior Creditor to receive
Distributions with respect to the Senior Debt until the Subordinated Debt is
paid in full. The Subordinated Creditor agrees that in the event that all or any
part of a payment made with respect to the Senior Debt is recovered from the
holders of the Senior Debt in a Proceeding or otherwise, any Distribution
received by the Subordinated Creditor with respect to the Subordinated Debt at
any time after the date of the payment that is so recovered, whether pursuant to
the right of subrogation provided for in this Agreement or otherwise, shall be
deemed to have been received by the Subordinated Creditor in trust as property
of the holders of the Senior Debt, and the Subordinated Creditor shall forthwith
deliver the same to the Senior Creditor for application to the Senior Debt until
the Senior Debt is Paid in Full. A Distribution made pursuant to this Agreement
to the Senior Creditor which otherwise would have been made to the Subordinated
Creditor is not, as between the Company and the Subordinated Creditor, a payment
by the Company to or on account of the Senior Debt.
   
7.    Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
the Senior Creditor and the Subordinated Creditor, and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose given. Any notice to or demand on any party hereto in any event
not specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.


8.    Further Assurances. Each party to this Agreement promptly shall execute
and deliver such further instruments and





--------------------------------------------------------------------------------





agreements and do such further acts and things as may be reasonably requested in
writing by any other party hereto that may be necessary or desirable in order to
effect fully the purposes of this Agreement.


9.    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:
(a)If to the Company:
JRjr33, Inc. (f/k/a CVSL Inc.)
2400 North Dallas Parkway, Suite 230 Plano, Texas 75093
Telephone: (972) 398-7120
Attention: John Rochon, Jr.
Email: jr@richmont.net
With a copy (for informational purposes only) to:
Gracin & Marlow, LLP
The Chrysler Building, 26th Floor
405 Lexington Avenue
New York, New York 10174 Telephone: (212) 907-6457
Facsimile: (212) 208-4657
Attention: Leslie Marlow, Esq.
Email: lmarlow@gracinmarlow.com
If to a Senior Creditor or a Subordinated Creditor, to its address, facsimile
number or e-mail address set forth in the Assignment Agreement,
with a copy (for informational purposes only) to:
Kelley Drye & Warren LLP
101 Park Avenue





--------------------------------------------------------------------------------





New York, NY 10178
Telephone: (212) 808-7540
Facsimile: (212) 808-7897
Attention: Michael A. Adelstein, Esq.
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Kelley Drye & Warren, LLP shall only be provided
copies of notices sent to the lead Senior Creditor. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date and recipient facsimile number or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iv) above, respectively. A copy
of the e-mail transmission containing the time, date and recipient e-mail
address shall be rebuttable evidence of receipt by e-mail in accordance with
clause (iii) above.
10.    Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and permitted assigns of the
Senior Creditor, the Subordinated Creditor and the Company, in each case to the
extent permitted under this Agreement and the Transaction Documents.
Notwithstanding any such assignment or transfer, or any subsequent assignment or
transfer, the Senior Debt shall, subject to the terms hereof, be and remain
Senior Debt for purposes of this Agreement, and every permitted assignee or
transferee of any of the Senior Debt or of any interest therein shall, to the
extent of the interest of such permitted assignee or transferee in the Senior
Debt, be entitled to rely upon and be the third party beneficiary of the
subordination provided under this Agreement and shall be entitled to enforce the
terms and provisions hereof to the same extent as if such assignee or transferee
were initially a party hereto.


11.    Relative Rights. This Agreement shall define the relative rights of the
Senior Creditor and the Subordinated Creditor. Nothing in this Agreement shall:
(a) impair, as among the Company and the Senior Creditor and as between the
Company and the Subordinated Creditor, the obligation of the Company with
respect to the payment of the Senior Debt and the Subordinated Debt in
accordance with their respective terms; or (b) affect the relative rights of the
Senior Creditor or the Subordinated Creditor with respect to any other creditors
of the Company.
    
12.    Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Transaction Documents, the provisions of this Agreement shall control and
govern.


13.    Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.


14.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission or in a pdf or similar electronic
file shall be effective as delivery of a manually executed counterpart hereof.
    
15.    Severability. In the event that any provision of this Agreement is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.


16.    Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until the Senior Debt is Paid in Full
after which this Agreement shall terminate without further action on the part of
the parties hereto.


17.    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any





--------------------------------------------------------------------------------





choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdictions) that would cause the application of the laws of
any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Senior Creditor or the Subordinated
Creditor from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Senior
Creditor or Subordinated Creditor or to enforce a judgment or other court ruling
in favor of the Senior Creditor or Subordinated Creditor. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


[Signatures Immediately Follow]


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


COMPANY:
JRjr33, Inc. (f/k/a CVSL Inc.)






By: /s/ John P. Rochon
Name: John P. Rochon
Title: Chairman & CEO



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


 
SUBORDINATED CREDITOR:
 
ROCHON CAPITAL PARTNERS, LTD.
By: /s/ Heidi Hafer
       Name: Heidi Hafer
       Title: Executive Vice President





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
SENIOR CREDITOR:
 
DOMINION CAPITAL LLC
By:  /s/ Mikhail Gurevich
       Name: Mikhail Gurevich
       Title: Managing Member










